Case 9:04-cr-80042-RLR Document 119 Entered on FLSD Docket 05/08/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO: 9:04CR80042-RLR/WM

UNITED STATES OF AMERICA,
Plaintiff,

VS.
JOHN KITZELMAN, et al.,
Defendant.
/
MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE
COMES NOW, Defendant, JOHN KITZELMAN, by and through the undersigned counsel and
hereby files this Motion for Early Termination of Supervised Release pursuant to Federal Rules of Criminal
Procedures 28 CFR 2.23. In support of this motion the Defendant states:

1. On July 14, 2004 Defendant appeared before the United States Southern District Court of
Florida which imposed a sentence of 188 months Federal Bureau of Prisons, followed by 60
months of supervised release.

2. Upon release from incarceration in November 2016 the Defendant was placed on Supervised
Release and has been in full compliance as set forth in the terms and conditions of the
Supervised Release Program.

3. The Defendant has completed 30 months of his 60-month Supervision Release Program and
has satisfied a!l monetary obligations imposed by the court.

4, The Defendant has satisfied all requirements of his Supervised Release program to included
drug testing, court obligations.

5. The Defendant's Probation Officer, Amanda Maghan has verified that the Defendant is in

full compliance with the terms and conditions of his supervision .
Case 9:04-cr-80042-RLR Document 119 Entered on FLSD Docket 05/08/2020 Page 2 of 2

6. The Defendant has conducted himself appropriately since being released and has adjusted
back into society since being placed on supervised release. The Defendant has worked
correct his life and more. The Defendant has been gainfully employed in the moving business
since his release and continues to maintain steady employment.

7. The Defendant is a proud member of the Bayshore Group attending meetings daily and has
sponsored several members of the community through the recovery process.

8. Pursuant to FRCP 28CFR.2.43 Early Termination of Supervised Release (Parole) provides
(a) (1) upon Motion or upon Request of Parolee, the Court may terminate Defendant’s
supervised release and legal custody over Parolee, before supervised term, two (2) years after
releasing a prisoner to supervision.

WHEREFORE, the Defendant requests this Honorable Court grant this Motion for Early Termination

of Supervised Release.

CERTIFICATE OF SERVICE
THEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to: The Office

of the United States Attorney, E.J. Yera, ejyera(@usa.doj.gov this % day of May, 2020.

OHLE & OHLE

423 Delaware Avenue
Fort Pierce, Florida 34950
772-460-9801
772-464-8233-fax

__/s/ Michael R. Ohle
Michael R. Ohle, Esquire
Florida Bar No. 0513865
Ohlelaw@aol.com
Mrosecia@)floridalegai.com

 
